Citation Nr: 0630688	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for neurosis.  

3.  Entitlement to an increased evaluation for eczema, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for an abdominal 
scar, currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
bladder repair, which include urinary incontinence and 
frequency, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to June 
1998.  

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in October 2003.  The actions ordered in the remand 
have been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran's claims have been returned to the Board 
for appellate review.  

The RO in an October 2004 rating decision granted an 
increased rating to 10 percent for the surgical scar of the 
abdomen, a 10 percent rating for eczema, and a 40 percent 
rating for the residuals of bladder repair.  

The issue of service connection for neurosis is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
anemia.  VA examination in June 2004 found no current anemia.  

2.  The veteran's service connected eczema does not involve 
twenty to forty percent of the entire body or 20 to 40 
percent of exposed spaces, or require systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
duration of six weeks or more, during the last twelve month 
period.  The eczema does not cause constant exudation or 
itching, extensive lesions or marked disfigurement.  

3.  The veteran's abdominal scar is superficial, and extends 
transversely six and one half inches in length and one 
millimeter in width.  

4.  The veteran's residuals of a bladder repair cause day 
time voiding intervals of less than one hour, and require the 
use of absorbent materials which must be changes twice per 
day.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for anemia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  The criteria for an evaluation, in excess of 10 percent, 
for eczema have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

3.  The criteria for an evaluation, in excess of 10 percent, 
for an abdominal scar, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 
7804, 7805 (2000); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  

4.  The criteria for an evaluation, in excess of 40 percent 
for residuals of a bladder repair with urinary incontinence 
and frequency, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115a, Diagnostic Code 7517 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran's claims were remanded in October 2003, in part, 
to ensure the veteran had been properly notified of the 
provisions of VCAA.  A letter was sent to the veteran in May 
2004, which explained what actions VA had undertaken, what 
information was needed from the veteran, the status of her 
appeal, and what evidence was necessary to support her 
claims.  The December 2001 statement of the case included the 
old rating criteria for evaluating skin disorders.  The 
October 2004 supplemental statement of the case included the 
new criteria for rating skin disorders.  The veteran and her 
husband appeared and gave testimony before the undersigned 
Veterans Law Judge in March 2003.  The veteran was afforded 
VA examinations in 2000 and 2004.  The veteran's records of 
treatment were obtained.  The veteran has not identified any 
additional relevant evidence.  The veteran was apprised of 
the status of her claims in the April 2005 letter from VA to 
the veteran and the February 2006 supplemental statement of 
the case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Service Connection for Anemia

The service medical records do include laboratory tests which 
reveal the veteran had a low red blood cell count in service.  
The veteran testified at her videoconference hearing in March 
2003 that she was first told she was anemic after having 
surgery in 1996.  She was given iron pills.  She reported 
currently feeling cold all the time.  (T-3).  

The post service records of treatment do not include any 
diagnosis of anemia.  To determine if there was a current 
diagnosis of anemia the veteran was examined by VA in June 
2004.  The VA physician reviewed the medical records and 
noted the veteran was anemic after surgery in 1996.  She was 
placed on iron pills and the anemia resolved.  The last 
complete blood count (CBC) in 2001 showed her hemoglobin 
(hgb) was in the normal range.  The veteran was no longer 
taking iron pills.  The VA physician concluded the veteran 
had had postoperative anemia, secondary to blood loss, which 
had resolved.  There was no current active anemia.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
primary anemia, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In the absence of any current diagnosis of anemia, service 
connection is not warranted.  38 C.F.R. § 3.303 (2005); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Increased Rating for Eczema

During the pendency of this appeal VA has published new 
criteria for evaluating disabilities of the skin.  The 
provisions of 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation. 38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

Prior to August 30, 2002, disability due to eczema was rated 
under 38 C.F.R. 4.118, Diagnostic Code 7806 (2002).  
Disability due to eczema was evaluated as follows:  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, a 50 
percent disability rating is assigned.  With exudation or 
itching constant, extensive lesions, or marked disfigurement, 
a 30 percent disability rating is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent disability rating is 
assigned.  With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable disability rating is assigned.  

On and after August 30, 2002, disability due to eczema was 
rated as follows:  A 60 percent rating was provided with more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent rating was assigned when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 10 percent rating was assigned when 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).  

A June 2000 VA examination revealed the veteran had 
intermittent eczema which had been present since she was in 
the military.  When she got the rash she used cream to 
alleviate the symptoms.  When the rash was present it was 
pruritic.  At the time of examination the rash was not 
present.  The veteran had some slight discoloration over the 
flexor areas of both elbows, which were also slightly rough.  
The diagnosis was history of eczema, with no eczema present 
on examination and residuals of slight discoloration with 
some roughness.   

A review of the claims folder reveals the veteran had a flare 
up of eczema in August 2000.  VA records reveal she had 
poorly demarcated lesions with erythema, vesicles and 
hyperpigmentation on one wrist and on the right side of her 
neck.  She was given a topical ointment.  

In August 2001, the veteran sought treatment for a skin rash 
at VA.  She was treated with an injection for Kenalog.  She 
was referred for a dermatology consult.  The VA dermatology 
consult revealed the veteran had a history of eczema since 
1988.  It had first appeared on the antecubital fossa and 
popliteal areas.  It waxed and waned and had improved 
somewhat over the years.  The veteran had recently graduated 
from college and it had flared up during his final 
examinations.  It was mainly located on the posterior of the 
neck, the antecubital fossa, the wrist and upper anterior 
trunk.  Examination revealed dry, scaly, eczematous 
dermatitis of the above involved areas, associated with 
dryness.  A Kenalog injection was given, she was advised to 
discontinue use of hydrocortisone, and given Valisone cream 
mixed with aquaphor.  She was to be re-evaluated in four to 
five months.  Photographs showed some slightly darker 
pigmentation in the area below the wrist on the forearm and 
in the area of the elbow on one arm.  

In March 2003, the veteran testified at her videoconference 
hearing that she had constant itching.  Her eczema flared up 
about five days a month.  (T-4).  

A VA examination in June 2004 indicated the veteran had a 
longstanding history of atopic dermatitis affecting the volar 
forearm, flexural elbow, popliteal fossae, upper chest and 
posterior neck.  She had itchy patches, papules and dry 
patches that erupted every 90 days or so and caused pruritis 
and excoriation.  They resolved in a matter of days with use 
of topical hydrocortisone cream which she obtained over the 
counter.  It then would recur in another site days or weeks 
later.  She had not seen a health care provider since 2001.  
No systemic steroids were required.  The residuals of 
excoriation and pin point macular pigmentation included a 
three centimeter area on both volar forearms, a minute area 
of irritated dry skin in the flexural aspect of the elbows, 
and an area of three by six centimeter of dried, roughened 
skin on the posterior of the neck.  The upper chest and 
popliteal fossae were clear.  Less than five percent of the 
total body was involved.  

Under the old criteria prior to August 30, 2002, the 
veteran's eczema does not demonstrate either constant 
exudation or itching, extensive lesions or marked 
disfigurement.  The veteran has reported that she has 
outbreaks of eczema every 90 days or so.  Although the 
veteran testified she had constant itching she also indicated 
the rash appeared only about five days of the month.  In June 
2000 there was no evidence of active eczema.  Therefore, she 
does not have constant exudation or itching.  The lesions are 
limited in area, to the volar forearms, the flexural aspect 
of the elbows and the back of the neck and upper trunk.  The 
eczema is not extensive.  The only residuals are some 
hyperpigmentation in the area of the volar forearms which 
does not appear to be markedly disfiguring.  The Board has 
concluded a higher rating for eczema is not warranted under 
the old criteria.  

The new criteria which became effective August 30, 2002, 
requires that 20 to 40 percent of the entire body be 
affected.  The exposed surfaces affected are limited to the 
volar aspect of the forearms, the flexural aspect of the 
elbows and the back of the neck with some involvement of the 
anterior trunk.  The VA examiner in June 2004 stated that 
less than five percent of the body was involved.  There is no 
evidence of systemic therapy for eczema of six months 
duration during any period.  There is no basis for assigning 
a higher rating than 10 percent of the veteran's eczema under 
the new rating criteria.  

An increased rating for eczema is not warranted.  

Increased Rating for Abdominal Scar

The abdominal scar is currently rated as 10 percent 
disabling.  The scar has consistently been described as 
superficial.  VA examinations in June 2004 and June 2000 both 
described the scar as superficial, located on an unexposed 
surface on the abdomen without evidence of any limitation of 
motion or function.  A 10 percent rating is the maximum 
schedular rating for superficial scars under the both the old 
and new criteria for rating scars found at 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804 (2000) and 38 C.F.R. § 4.118, 
Diagnostic Code 7802, 7803, 7804.  Only if the scar causes 
limitation of motion or of function of the part affected may 
it be assigned higher ratings under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000) and (2005).  

In this instance, the veteran's symptoms of difficulty 
performing sit ups, lifting or carrying more than a few 
pounds have been attributed to abdominal adhesions which are 
service connected and rated separately.  In June 2004, the VA 
physician stated there was no limitation of motion or 
function attributable to the scar.  The Board has concluded 
the maximum schedular evaluation has been assigned for the 
abdominal scar which has been characterized as stable, 
superficial and painful.  

Residuals of Bladder Repair With Urinary Incontinence and 
Frequency

A 40 percent rating has been assigned for the veteran's 
residuals of a bladder repair which included both urinary 
incontinence and frequency of urination.  The criteria for 
rating injuries to the bladder are found at 38 C.F.R. 
§ 4.115b, Diagnostic Code 7517 (2005).  The injury to the 
bladder occurred when the bladder was nicked during the 
veteran's hysterectomy in service in 1996.  Two subsequent 
surgical procedures were necessary to repair the bladder.  

In March 2000, the veteran told the VA examiner that since 
her surgery she had chronic irritative symptoms with 
moderately severe urgency.  It required wearing a urinary 
incontinence pad.  At that time she did not have any stress 
urinary incontinence.  

The veteran submitted statements from her spouse and 
employer.  Her employer in March 2000 stated the veteran had 
to use the toilet every twenty to thirty minutes.  Her 
husband in March 200 noted his wife woke him up at night 
going to the bathroom.  

In June 2004, the veteran told the VA examiner she had 
frequency of about twice an hour.  She used panty liner 
absorbent pads which she had to change twice a day.  She had 
recurrent urinary tract infections, about four times per 
year.  She had not been hospitalized for treatment of urinary 
tract infections.  

The rating criteria for injuries to the bladder are rated 
based on voiding dysfunction.  38 C.F.R. § 4.115a, 7517 
(2005).  Voiding dysfunction is rated as follows:

Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
6
0
Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day
4
0
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day
2
0

The veteran's residuals of bladder repair do not require the 
use of an appliance or changing absorbent materials more than 
four times per day.  A higher rating than 40 percent based on 
voiding dysfunction is not warranted.  The Board has noted 
that the 40 percent rating currently assigned is also the 
maximum schedular evaluation for rating urinary frequency 
found at 38 C.F.R. § 4.11a.  

The veteran has submitted a statement from her employer dated 
in March 2000.  He explained that he was a Disabled Veteran 
Specialist and made allowances for the veteran's disability, 
including her frequency trips to the toilet.  The RO did not 
consider referral of the claim for an extraschedular 
evaluation.  The Board does not have the authority to assign 
an extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1)(2005).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
In this regard, the Board notes the most recent evidence 
indicates the veteran recently graduated from college, there 
is no information regarding any current employment or any 
interference with current employment by her service-connected 
disabilities.  There is no evidence of record that her 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned schedular 
evaluation), has necessitated recent frequent periods of 
hospitalization, or is attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.  


ORDER

Service connection for anemia is denied.  

An increased rating for eczema is denied.  

An increased rating for an abdominal scar is denied.  

An increased rating for residuals of a bladder repair, with 
urinary incontinence and frequency, is denied.  


REMAND

The veteran is seeking service connection for neurosis.  In 
service on her September 1996 Report of Medical History the 
veteran checked she had a history of depression and excessive 
worry.  When questioned she said that she had been worried 
and depressed for the past six months while in the hospital.  
The veteran also indicated she had received counseling in 
1998 for depression.  In June 2004, the veteran went to the 
VA Central Texas Health facility and requested to be seen in 
the mental health clinic.  She reported that due to the 
multiple complications after her hysterectomy she had become 
depressed and also had financial and relationship problems 
with her husband.  Although an appointment was scheduled for 
the veteran, the February 2006 supplemental statement of the 
case indicates the veteran did not appear for that 
appointment.  A review of the VA treatment records reveals 
that when the veteran was routinely screened for any symptoms 
of depression in June 2001 she denied having depression.  
Nevertheless, the veteran has not been afforded a VA 
examination to determine if she currently has a psychiatric 
disorder which began in service.  

The regulations provide that VA will provide a medical 
examination when the evidence of record does not contain 
sufficient medical evidence to decide the claim if there is 
competent medical evidence of persistent or recurrent 
symptoms of a disability, the evidence establishes the 
veteran suffered symptoms of a disease in service, and there 
are indications the claimed disability may be associated with 
an established the event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4) (2005).  Based on the complaints of 
depression and excessive worry in service and the request for 
assistance with depression in June 2004, the Board has 
concluded VA should afford the veteran a VA psychiatric 
evaluation to determine if she currently has a psychiatric 
disorder related to service.  

The veteran should be aware that failure to report for VA 
examination may adversely impact her claim.  When entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without good cause fails to report for such examination 
action in accordance with this section shall be taken.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran 
identify all health care providers who 
have treated her since service separation 
for depression, excessive worry or any 
other psychiatric disorder.  In addition, 
the veteran is requested to indicate 
whether the counseling she indicated she 
received from the Professional Counseling 
Service was as a "veteran" being 
discharged from the service.  If the 
veteran responds in the affirmative, 
another request should be made to the 
Professional Counseling Service, 806 East 
Avenue D, Suite F, Copperas Cove, Texas 
76522 (254) 547-6411, for her records.  
The request should specifically indicate 
she was treated as a "veteran being 
discharged from the service."  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  VA should arrange for the veteran to 
be examined by a psychiatrist to 
determine if the veteran currently has a 
psychiatric disorder which began in 
service.  The claims folder should be 
made available to the psychiatrist.  The 
psychiatrist is asked to diagnose any 
current acquired psychiatric disorder.  
For each psychiatric disorder diagnosed, 
the psychiatrist is asked to answer the 
following question:  Is it at least as 
likely as not (50 percent chance) that 
the currently diagnosed psychiatric 
disorder began in service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


